UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (MARK ONE) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25699 PLX Technology, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3008334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 870 W. Maude Avenue Sunnyvale, California 94085 (408) 774-9060 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X]. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-K. [X] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer","accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ]Smaller Reporting Company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant's common stock on June 30, 2012, as reported on The NASDAQGlobal Market, was$265,952,815. The number of shares of common stock outstanding atFebruary 28, 2013was 45,410,784. Explanatory Note PLX Technology, Inc. (the “Company,” “PLX,” “we,” “us” or “our”) is filing this Amendment No.1 on Form 10-K/A (this “Amendment”) to amend our Annual Report on Form 10-K for the year ended December31, 2012, originally filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2013 (the “Original Filing”), to include the information required by Items 10 through 14 of Part III of Form 10-K. This information was previously omitted from the Original Filing in reliance on General Instruction G(3) to Form 10-K, which permits the information in the above referenced items to be incorporated in the Form 10-K by reference from our definitive proxy statement if such statement is filed no later than 120 days after our fiscal year-end. We are filing this Amendment to include Part III information in our Form 10-K because a definitive proxy statement containing such information will not be filed bywithin 120 days after the end of the fiscal year covered by the Form 10-K. The reference on the cover of the Original Filing to the incorporation by reference to portions of our definitive proxy statement into Part III of the Original Filing is hereby deleted. In accordance with Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), Part III, Items 10 through 14 of the Original Filing are hereby amended and restated in their entirety, and Part IV, Item15 of the Original Filing is hereby amended and restated in its entirety, with the only changes being the addition of Exhibits 31.3 and 31.4 filed herewith and related footnotes. This Amendment No.1 does not amend or otherwise update any other information in the Original Filing. Accordingly, this Amendment should be read in conjunction with the Original Filing and with our filings with the SEC subsequent to the Original Filing. PLX Technology, Inc. FORM 10-K/A (AMENDMENT NO. 1) FOR YEAR ENDED DECEMBER 31, 2012 TABLE OF CONTENTS Part III. Page Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 6 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 27 Part IV. Item 15. Exhibits and Financial Statement Schedules 29 Signatures 30 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The names of our directors and executive officers and their ages, positions, and biographies as of April 5, 2013 are set forth below. Our executive officers are appointed by, and serve at the discretion of, our board of directors. There are no family relationships among any of our directors or executive officers. Name Age Position David K. Raun 51 President, Chief Executive Officer and Director Arthur O. Whipple 65 Chief Financial Officer and Secretary Gene Schaeffer 49 Executive Vice President, Worldwide Sales Michael Grubisich 54 Executive Vice President, Operations Vijay Meduri 42 Executive Vice President, Engineering, Switching D. James Guzy (1)(2) 77 Chairman of the Board Michael J. Salameh 58 Director Ralph Schmitt 52 Director John H. Hart (2)(3) 67 Director Robert H. Smith (1)(3) 76 Director Thomas Riordan 56 Director Patrick Verderico (1) 69 Director Member of Audit Committee Member of Compensation Committee Member of Nominating Committee David K. Raun was appointed President and Chief Executive Officer, and became a member of our board of directors in December 2012, after having served as interim President and Chief Executive Officer since October 2012.Prior to that, he was our Senior Executive Vice President and General Manager of Product Lines since March 2012, having served as our Vice President, Marketing and Business Development since May 2007, and our Vice President, Marketing since November 2004.From January 2002 to November 2004, Mr. Raun was Vice President of Marketing at Pericom Semiconductor. From April 2001 to September 2001, Mr. Raun was Executive Vice President & General Manager at Actovate, a technology-based marketing company. From September 1989 to November 2000, Mr. Raun worked at Waferscale Integration, Inc., where his last position was Vice President of PSD & Memory Products. From 1985 to 1989, Mr. Raun held various sales, sales management, and marketing positions at AMD. Mr. Raun received a B.S. in Electrical and Computer Engineering from the University of California, Santa Barbara.The Board selected Mr. Raun to serve as a director because of his appointment described at the beginning of this paragraph. Arthur O. Whipple has served as our Chief Financial Officer and secretary since January 2007. Prior to joining PLX, he was VP finance, CFO and secretary at Silicon Storage Technology, Inc. He was previously with QuickLogic Corp., where he served initially as its VP finance, CFO and secretary, then as VP and GM of its logic products business unit. Prior to QuickLogic, he was VP engineering for ILC Technology, and also VP finance and operations of its subsidiary, Precision Lamp. Earlier in his career, Mr. Whipple served in financial and engineering roles at other semiconductor manufacturing companies, including Westinghouse Electric, Fairchild Semiconductor, and Monolithic Memories. Mr. Whipple also has served on the board of directors of GSI Technology, Inc., a fabless manufacturer of high-speed SRAM memory integrated circuits, since 2007. He holds his BSEE from the University of Washington and an MBA from Santa Clara University. Gene Schaeffer has served as our Executive Vice President, Worldwide Sales since February 2009. During 2008 he served as Vice President of Sales & Marketing at PulseCore Semiconductor, a privately funded company specializing in EMI suppression. From 2006 thru 2008, he was Vice President of Worldwide Sales at Sipex, an analog semiconductor company, which merged with Exar in 2007 where he was appointed Vice President Worldwide Sales. From 1998 to 2006, Mr. Schaeffer held positions of increasing responsibility in sales management at Cypress Semiconductor including Director of Strategic Accounts, Vice President of Americas Sales, and Vice President of Channel Sales. 1 Michael Grubisich has served as our Executive Vice President, Operations since September 2008, having served as director of product & test engineering at PLX since April 2007. Prior to joining PLX, Mr. Grubisich worked 12 years at Sun Microsystems in various advanced technology and engineering operations management positions involving CPU, ASIC and ASSP products. He spent 10 years at National Semiconductor in technical capacities involving device architecture, device modeling, process development and product engineering. He also spent four years at Digital Equipment Corporation responsible for the evaluation of advanced IC technologies for use in DEC's high-end systems. Mr. Grubisich has several patents in the area of device architecture and silicon processing. He holds a Bachelor of Science in Electrical Engineering from Purdue University. Vijay Meduri has served as our Executive Vice President, Engineering, Switching since September 2008, having served as Director of Design Engineering at PLX since 2004. Mr. Meduri has over 19 years of experience in the chip industry having led numerous high impact and innovativeprojects at various companies. At PLX, he led the development of the PCI Express product line from its inception in 2002. Prior to joining PLX he led the development of the industry’s first PCI switched fabric at Sebring Networks (acquired by PLX). He worked as a consultant at Sun Microsystems and other companies and was the founder of an EDA company that successfully sold its technology. He started his career at LSI Logic. He holds an MSEE from the University of Cincinnati where he did research work in Hardware Description Languages. D. James Guzy has served as our Chairman of the Board since 1986. He has been Chairman of Arbor Company, a limited partnership engaged in the electronics and computer industry, since 1969 and Co-founder and Chairman of SRC Computers LLC, a developer of reconfigurable processor-based computers, since 1996. Mr.Guzy also serves on the board of Alliance Bernstein Core Mutual Fund since 1982. He has served as a director of Cirrus Logic, a developer of high-precision analog and mixed-signal integrated circuits, from 1984 to 2011, a director of Intel, a semiconductor chip maker, from 1969 to 2008, a director and director emeritus of Novellus Systems, a developer and manufacturer of systems used in the fabrication of integrated circuits, from 1990-2003 and 2004-2006 respectively, a director and director emeritus of Micro Component Technology, Inc., a semiconductor test equipment manufacturer, from 1993-2004 and 2005-2008 respectively, a director and director emeritus of LogicVision, a provider of semiconductor built-in-self- test BIST and diagnostic solutions, from 1999-2004 and in 2005 respectively, and a director and director emeritus of Tessera Technologies, a developer of miniaturization technologies for chip-scale, multichip, and wafer-level packaging, from 2000-2004 and in 2005 respectively. Mr. Guzy received a B.S. from the University of Minnesota and an M.S. from Stanford University. The Board selected Mr. Guzy to serve as a director because of his long experience with the Company, experience with public company governance and knowledge of the semiconductor industry.He was a founding investor of the Company and served as Chairman since the beginning and is therefore very familiar with the Company’s markets, customers and competition.Furthermore he has over 40 years of experience serving as an investor and director of numerous public companies, including many leading semiconductor companies. Michael J. Salameh co-founded PLX and served as our Chief Executive Officer and as a member of the Board of Directors from PLX's inception in May 1986. He retired from his position as CEO in November 2008 and continues to serve as a director. In addition to serving as PLX’s CEO for 22 years, he personally participated in many of the key company functions including sales, marketing, engineering, accounting, quality assurance, operations and compensation. He is familiar with the company’s critical business processes, the key people and the business landscape including customers, markets, suppliers and competition. Mr. Salameh currently performs management consulting for private technology companies. He has more than 25 years of chief executive and marketing experience in the semiconductor industry. From 1980 through 1986, Mr. Salameh was employed in various marketing management positions with Hewlett-Packard Company. Mr. Salameh received a B.S. in Engineering and Applied Science from Yale University and an M.B.A. from Harvard Business School.The Board selected Mr. Salameh to serve as a director because of his industry experience and knowledge of the Company. 2 Ralph Schmitt served as our President and Chief Executive Officer, and has been a member of our board of directors, since November 2008. He resigned from his position as CEO in October 2012 and continues to serve as a director. He has been involved in the semiconductor industry for more than 25 years in various diversified areas such as design, application, sales, marketing and general management. Mr. Schmitt has served on multiple semiconductor boards and has run four different semiconductor companies. In October 2012, Mr. Schmitt was appointed Chief Executive Officer of OCZ Technology group, which designs, manufactures, and distributes solid state drives and computer components. In April 2011, he joined the board of OCZ Technology Group.He chaired the Global Semiconductor Alliance (GSA) Emerging Company Council from 2010 to 2012 and was on the GSA board in 2012. Prior to joining our company, Mr. Schmitt consulted with a variety of venture capitalists, as well as acted as chief executive officer of Legend Silicon, a privately funded Chinese terrestrial digital TV semiconductor company. From June 2005 to August 2007, Mr. Schmitt served as the chief executive officer of Sipex, an analog semiconductor company, which merged with Exar Corporation in August 2007. Upon the completion of the merger, he was appointed chief executive officer and a director of Exar, positions he held until the end of 2007. From 1999 to 2005, Mr. Schmitt was the Executive Vice President of Sales, Marketing and Business Development for Cypress Semiconductor, a seller of a broad range of semiconductor products to global markets. He has also served on the boards at Cypress subsidiaries and other privately held semiconductor and systems companies. Mr. Schmitt received his BSEE from Rutgers University. The Board previously selected Mr. Schmitt to serve as a director because he was the chief executive officer of the Company, and is currently proposing his nomination as a director based on his experience in the semiconductor industry and his relationships with many executives and senior management at semiconductor companies throughout the United States. John H. Hart has been a director of PLX since April 1999. He is a former senior vice president and Chief Technology Officer of 3Com. At 3Com, Mr. Hart was responsible for the overall strategicdirection of the company during the 10 year period from 1990 to 2000 in which it grew annual revenue from $400 million to almost $6 billion. He architected and led 3Com’s “Fast, Cheapand Simple” (FCS) first/last mile networking strategy and was responsible for 3Com’s Advanced Development Lab which pioneered Ethernet adapter and switch solutions, 802.11 solutions, and cablemodems/low cost routers. Prior to 3Com, Mr. Hart was Vice President of Engineering at Vitalink Communications Corporation where he led the group that invented, patented and shipped the industry’s firstEthernet switching products. He has experience in determining successful strategic directions. Mr.Hart currently serves on the board of Plantronics Inc. since 2006, and previously served on the boards of Coherent Inc. from 2000-2010, and Clearspeed Technology PLC from 2002-2008. He holds a Bachelor of Science in Mathematics from the University of Georgia.The Board selected Mr. Hart to serve as a director because of his technology experience and perspective.Many of the technology and market trends and business issues that Mr. Hart experienced at 3Com are directly relevant to PLX’s business. Robert H. Smith has been a director of PLX since November 2002. Mr. Smith has extensive experience in a variety of industries, including the semiconductor industry and has had management experience in a variety of roles. His experience as Chief Financial Officer of publicly held companies also provides valuable knowledge of financial statement preparation and regulatory compliance. From May 1995 to August 2002, Mr. Smith worked at Novellus Systems Inc., a semiconductor equipment manufacturer, where his last position was Executive Vice President of Administration in the Office of the CEO and board member. In 1994, Mr. Smith held the position of chairman of the board of directors for Micro Component Technology, Inc., a semiconductor test-equipment manufacturer. From 1986 through 1990, Mr. Smith served as the president of Maxwell Graphics, Inc., a printing company. From 1982 through 1986, Mr. Smith held chief financial officer positions with Maxwell Communications of North America Corp. and R. R. Donnelley and Sons, printing companies. He previously also held executive positions with Honeywell, Inc., Memorex Corp. and Control Data Corp. Mr. Smith was also a member of the board of directors for Cirrus Logic, Inc., from 1990 to 2012 and ON Semiconductor Corporation from 2005 to 2012, both semiconductor companies, Epicor Software Corporation, a software company from 2003 to 2011 and Virage Logic Corporation, a semiconductor company from 2003 to 2010. The Board selected Mr. Smith to serve as a director because he has served as chief financial officer, audit committee chairman and audit committee member for a variety of companies and he has an extensive understanding of the internal and external financial reporting of public companies. Thomas Riordan was appointed to the Board of Directors in November 2004 and has more than 30 years of experience in the solid-state electronics industry. In May 2011, Mr. Riordan was appointed Chief Operating Officer of MoSys, Inc., a provider of serial chip-to-chip communications products. Prior to joining MoSys Inc., Mr. Riordan was president and CEO of Exclara, a fabless semiconductor supplier of ICs for solid-state lighting, from 2006 until 2010. Before that, he was vice president of the microprocessor division of PMC-Sierra, Inc., a semiconductor company, from 2000 to 2004. From August 1991 to August 2000, Mr. Riordan was chief executive officer, president and a member of the board of directors of Quantum Effect Devices, Inc. (QED), a semiconductor design company that Mr.Riordan co-founded. QED went public on NASDAQ in 1999 and was subsequently acquired by PMC-Sierra.From February 1985 to June 1991, Mr. Riordan served in various design and managerial roles, most recently as director of research and development at MIPS Computer Systems, Inc., a semiconductor design company. From March 1983 to January 1985, Mr. Riordan served as a design engineer at Weitek Corporation, a semiconductor company. From October 1979 to February 1983, Mr. Riordan was a design engineer at Intel Corporation. Mr. Riordan also serves on the boards of directors of Mellanox Technologies Ltd., a semiconductor company since 2003, and several private companies. Mr. Riordan holds Bachelor of Science and Master of Science degrees in Electrical Engineering as well as a Bachelor of Arts degree in Government from the University of Central Florida and has done post-graduate work in Electrical Engineering at Stanford University.The Board selected Mr. Riordan to serve as a director largely because of his experience in building QED into a leading microprocessor company. QED (now part of PMC-Sierra) and PLX are both complex digital chip fabless semiconductor companies and therefore have many common characteristics such as design and manufacturing methodologies, supply chain systems and marketing and sales processes. 3 Patrick Verderico has been a director of PLX since November 2004. He is an operations and financial executive with more than 25 years of industry and consulting experience with high technology companies. Mr. Verderico has extensive line experience in manufacturing, finance, planning, and international operations with service as a corporate officer in seven high technology companies in manufacturing, finance and executive management.Mr. Verderico’s international experience includes expatriate assignments in Latin America and Asia.He has served on the Board of Directors of three publicly traded semiconductor companies before joining the Board of PLX.Mr. Verderico is a certified public accountant and has both audit and compensation board committee experience. From 1992 to 2008, Mr. Verderico served as a director of Micro Component Technology, Inc., a semiconductor test equipment manufacturer. He also previously served on the board of directors of OSE USA, Inc., a semiconductor-packaging foundry, from 1997-2006 and Catalyst Semiconductor, a programmable integrated circuit manufacturer, from 1996-2000. From January 2001 to January 2003, he was Chief Financial Officer of Ubicom, an Internet processor and software company. From April 1997 to November 2000, he worked at OSE USA, Inc. where his last position was President and Chief Executive Officer. Prior to 1997, Mr. Verderico held executive positions with Maxtor as Chief Operating Officer, Creative Technology as Chief Financial Officer, Cypress Semiconductor as Chief Financial Officer, Philips Semiconductors as Vice President of Assembly Operations, National Semiconductor as Corporate Controller, and a former partner of Coopers & Lybrand. Mr. Verderico received a B.A. from the University of Akron and a Masters of Public Administration (M.P.A.) from Pennsylvania State University.The Board selected Mr. Verderico to serve as a director because he has broad financial and operational management experience with high technology companies, and has experience with board committee functions such as audit and compensation. Board and Corporate Governance Matters Relationships Among Directors or Executive Officers There are no family relationships among any of the directors or executive officers of the Company. Committees and Meetings of the Board of Directors During the year ended December 31, 2012, the Board of Directors held five regular meeting and twenty special meetings. The Board has three committees: the Audit Committee, the Compensation Committee and the Nominating Committee. During the year ended December 31, 2012, no director attended fewer than 90% of all the meetings of the Board and its committees on which he served after becoming a member of the Board. The Company encourages, but does not require, its Board members to attend the annual meeting of stockholders. One of the current members of the Board attended the 2012 annual meeting of stockholders. The Board has determined that a majority of the Board members, D. James Guzy, Michael J. Salameh, Thomas Riordan, Patrick Verderico, John H. Hart and Robert H. Smith, are independent directors as defined in the listing standards of The NASDAQ Global Market LLC. Consistent with the principles of the NASDAQ listing standards, the Board also determined that ownership of the Company’s stock by a director is not inconsistent with a determination of independence. Audit Committee The Audit Committee, which held four meetings in the year ended December 31, 2012, consists of Mr. Smith, Mr. Guzy and Mr. Verderico, with Mr. Smith serving as its chairman. The Audit Committee is responsible for assisting the full Board of Directors in fulfilling its oversight responsibilities relative to the Company’s financial statements, financial reporting practices, systems of internal accounting and financial controls, annual independent audits of the Company’s financial statements, and such legal and ethics programs as may be established from time to time by the Board. The Audit Committee is empowered to investigate any matter brought to its attention with full access to all books, records, facilities, and personnel of the Company and may retain external consultants at its sole discretion. In addition, the Audit Committee reviews and pre-approves the engagement of the Company’s independent registered public accounting firm to perform audit and non-audit services and the related fees. The Board has determined that all members of the Audit Committee are independent directors as defined in the listing standards of NASDAQ. The Board has further determined that Robert H. Smith is an “audit committee financial expert” as defined by SEC rules. 4 The Board of Directors has adopted and approved a charter for the Audit Committee, a copy of which can be viewed at the Company’s website at www.plxtech.com. Compensation Committee The Compensation Committee, which held three meetings in the year ended December 31, 2012, consists of Mr. Guzy and Mr. Hart, with Mr. Hart serving as its chairman. The Compensation Committee reviews and approves the compensation and benefits for the Company’s executive officers, administers the Company’s equity compensation plans and performs such other duties as may from time to time be determined by the Board. The Board has determined that all members of the Compensation Committee are independent directors as defined in the listing standards of NASDAQ. The Board of Directors has adopted and approved a charter for the Compensation Committee, a copy of which can be viewed at the Company’s website at www.plxtech.com. Nominating Committee The Nominating Committee, which held one meeting in the year ended December 31, 2012, consists of Mr. Hart, who serves as chairman, and Mr. Smith. The Nominating Committee assists the Board of Directors in selecting nominees for election to the Board of Directors and monitors the composition of the Board. The Nominating Committee will consider and make recommendations to the Board of Directors regarding any stockholder recommendations for candidates to serve on the Board of Directors. However, it has not adopted a formal process for that consideration because it believes that the informal consideration process has been adequate given the absence of stockholder proposals prior to 2012, and that stockholder nomination proposals, such as received in 2012 and 2013, are best considered on a case by case basis. Stockholders wishing to recommend candidates for consideration by the Nominating Committee may do so by writing to the Secretary of the Company at 870 W. Maude Avenue, Sunnyvale, California 94085, providing the candidate’s name, biographical data and qualifications, a document indicating the candidate’s willingness to act if elected, and evidence of the nominating stockholder’s ownership of the Company’s Common Stock at least 120 days prior to the next annual meeting to assure time for meaningful consideration by the Nominating Committee. Except in the case of a contested director election to which the committee intends to respond on a case by case basis, there are no differences in the manner in which the Nominating Committee evaluates nominees for director based on whether the nominee is recommended by a stockholder or the Nominating Committee. The Company does not pay any third party to identify or assist in identifying or evaluating potential nominees. Notwithstanding the foregoing, a stockholder wishing to nominate directors as a formal proposal (rather than simply a recommendation) must comply with timing and other requirements of our bylaws referred to under “Stockholder Proposals” below in this proxy statement. The Nominating Committee operated under a written charter setting forth the functions and responsibilities of the committee. A copy of the charter can be viewed at the Company’s website on www.plxtech.com. Criteria and Diversity In reviewing potential candidates for the Board, the Nominating Committee considers the individual’s experience in the semiconductor industry, the general business or other experience of the candidate, the needs of the Company for an additional or replacement director, the personality of the candidate, the candidate’s interest in the business of the Company, as well as numerous other subjective criteria. Of greatest importance is the individual’s integrity, willingness to become involved and ability to bring to the Company experience and knowledge in areas that are most beneficial to the Company. Although we do not have a formal diversity policy, to foster and maintain a diversity of viewpoints, backgrounds and experience on the Board, the Committee evaluates the mix of skills and experience of the directors and assesses nominees and potential candidates in the context of the current composition of the Board and the requirements of the Company.The Board intends to continue to evaluate candidates for election to the Board on the basis of the foregoing criteria. The Board has determined that all members of the Nominating Committee are independent directors as defined in the listing standards of NASDAQ. 5 Communication between Stockholders and Directors The Company’s Board of Directors currently does not have a formal process for stockholders to send communications to the Board of Directors. Nevertheless, every effort has been made to ensure that the views of stockholders are heard by the Board or individual directors, as applicable, and that appropriate responses are provided to stockholders on a timely basis. The Board of Directors does not recommend that formal communication procedures be adopted at this time because it believes that informal communications are sufficient to communicate questions, comments and observations that could be useful to the Board. However, stockholders wishing to formally communicate with the Board of Directors may send communications directly to D. James Guzy, Chairman of the Board, c/o PLX Technology, Inc., 870 W. Maude Avenue, Sunnyvale, California 94085. Board Leadership Structure The Board of Directors is committed to maintaining an independent Board and for many years, a majority of our Board has been comprised of independent directors. Mr. Guzy has served as Chairman of the Board since PLX’s inception. We separate the roles of CEO and Chairman of the Board. Our leadership structure enhances accountability of our chief executive officer to the Board, balances power on our Board and encourages balanced decision making. We also separate the roles in recognition of the differences in roles. The CEO is responsible for setting the strategic direction for the Company and the day to day leadership and performance of the Company, while the chairman of the Board provides oversight, direction and leadership of the Board. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires the Company’s directors, executive officers and persons who own more than 10% of the Company’s Common Stock (collectively, “Reporting Persons”) to file reports of ownership and changes in ownership of the Company’s Common Stock. Reporting Persons are required by Securities and Exchange Commission regulations to furnish the Company with copies of all Section 16(a) reports they file. Based solely on its review of the copies of such reports received or written representations from certain Reporting Persons, the Company believes that during the year ended December 31, 2012, all Reporting Persons complied with all Section 16(a) filing requirements applicable to them. Code of Business Conduct and Ethics The Board of Directors has adopted a Code of Business Conduct and Ethics applicable to all directors, officers, and employees of the Company as required by applicable securities laws, rules of the Securities and Exchange Commission, and the listing standards of The NASDAQ Global Market LLC. Any amendments to, or waivers from, any provision of the Company’s Code of Business Conduct and Ethics will be posted on the Company’s website. A copy of the Code of Business Conduct and Ethics is posted on the Company’s website at www.plxtech.com. Stockholder Proposals Requirements for Stockholder Proposals to be Brought Before an Annual Meeting. For stockholder proposals including director nominations to be considered properly brought before an annual meeting by a stockholder, the stockholder must comply with advance notice and other procedures and information requirements set forth in our bylaws.Our bylaws as currently amended and restated are included as an exhibit to our Form 8-K filed with the SEC on April 11, 2013. ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Results of Our 2012 Say on Pay Vote In the proxy statement for our annual meeting of stockholders held in December 2012, we asked our stockholders for an advisory vote to approve the executive compensation disclosed in the proxy statement.Of the votes cast on that proposal counting shares voted for and against, approximately 99% of votes cast were voted in favor of our say on pay proposal. 6 We considered this favorable result as support for our executive compensation policies and practices, and did not implement any changes in our executive compensation as a result of last year’s say on pay vote. In the “say on when” vote in 2011, we proposed, and a strong majority of the advisory votes cast approved, holding our “say on pay” vote annually.As previously reported, we intend to hold a say on pay advisory vote at each annual meeting until we review the results of our next “say on when” vote in 2017. Overview The named executive officers of PLX whom we provide compensation information below are: · David K. Raun, President and Chief Executive Officer (appointed December 21, 2012), previously Senior Executive Vice President and General Manager of Product Lines; · Arthur O. Whipple. Chief Financial Officer; · Gene Schaeffer, Executive Vice President, Worldwide Sales; · Vijay Meduri, Executive Vice President, Engineering; · Michael Grubisich, Executive Vice President, Operations Former named executive officer: · Ralph H. Schmitt, former President and Chief Executive Officer, current Director Effective October 9, 2012, Mr. Schmitt resigned as President and Chief Executive Officer.Mr. Raun was named Interim President and Chief Executive Officer effective October 9, 2012 and was appointed President and Chief Executive Officer effective December 21, 2012.We are discussing Mr. Raun’s compensation information relevant to 2012 in regards to his role as Senior Executive Vice President and General Manager and his 2013 compensation information relevant to 2013 in regards to his role as President and Chief Executive Officer. The compensation program for our named executive officers has two principal objectives: · to attract, reward, motivate and retain individuals who have the leadership and management skills we need in our business; and · to align overall compensation with the achievements of key business objectives and increase in stockholder value. The compensation program for our entire executive team, including our named executive officers, comprised of base salary, non-equity variable compensation, and equity-based compensation. We use all three elements of compensation in an effort to create a balanced compensation package that provides adequate incentives for outstanding performance. We employ a strong pay-for-performance philosophy and ensure a strong correlation between the pay our executives receive and the performance of the business. Our compensation programs have resulted in compensation that reflects our financial results as described in our executive variable compensation below. Compensation decisions for the named executive officers are made by our Compensation Committee (“Committee”) described above under “Board and Corporate Governance Matters” in Item 10 of this Annual Report on Form 10-K/A. During the first quarter of each year, the Committee typically establishes the following core elements of compensation for the named executive officers: · target base compensation, which consists of, o base salary and o non-equity variable compensation (“variable compensation”) · stock option grants. The Chief Executive Officer makes recommendations to the Committee for the levels of compensation of all of the executive officers except the Chief Executive Officer’s compensation. Executive officers are not present for the Committee discussions or determinations of their individual compensation elements. 7 The Committee did not in 2012, and does not currently engage the specific services of a compensation consultant in determining executive officer compensation. However, in order to maintain a general understanding of current compensation practices, the Committee and the Chief Executive Officer performed a review of compensation levels for our named executive officers against technology compensation surveys independently prepared by Radford Surveys, a consulting unit of Aon Corporation. Compensation surveys utilized were for high-tech and semiconductor public companies with revenues between $50 million and $200 million. Factors considered when adjustments are made to executive target salaries include the executive’s attainment of internal goals, the executive’s operating performance, the competitive environment for the executive’s skill and expectations for the specific position of the individual. In 2012, the Committee’s compensation decisions with respect to base salary increases were based on an evaluation of the factors set forth above relative to each named executive officer’s circumstances and performance. The Committee believed that base salary increases, as described in more detail below, were appropriate and necessary to maintain competitive salary levels and to recognize the contribution of our named executive officers. For determining payouts of non-equity variable compensation in 2012, the Committee reviewed the Company’s financial performance and each named executive officer’s group or functional goals and their individual achievements and compared it to objectives set in the beginning of the year and new objectives set during the year in connection with the then pending but later terminated merger with Integrated Device Technology, Inc. In early 2012, the Committee approved equity-based compensation in the form of stock options to each of our named executive officers. We strongly believe that equity ownership by executive officers creates incentive to build stockholder value and align the interests of our executive officers with our stockholders. Target Base Compensation The target base compensation for each named executive officer includes two components, a base salary and a variable compensation target. The base salary is a predetermined, fixed amount paid to the executives during each year of service. The variable compensation is dependent on company financial performance metrics and a subjective evaluation of each named executive officer’s group or functional goals and individual performance. Base Salary Base salary is a customary element of executive compensation that we endeavor to set at an amount that reflects the leadership, management and other skills and performance of the individual officer, and the market value of the officer’s services in light of total compensation opportunity. Base salary is intended primarily as short term cash compensation that fosters the objectives of executive retention and motivation for individual performance. Salary increases are determined based on an assessment of individual performance in the role and relative to individual objectives established for the year. For 2012, based on the review described above, the Committee approved increases to base salaries relative to 2011 salaries for Mr. Schmitt by 6.0%, which increase was effective April 19, 2012, and Messrs.Whipple, Schaffer, Grubisich and Meduri by 6.0%, 3.1%, 4.4% and 4.1%, respectively, which increase was effective April 1, 2012. On March 5, 2012, Mr. Raun was promoted to Senior Executive Vice President and General Manager of Product Lines. Based upon promotion, the Committee increased Mr. Raun’s salary by 9.3% effective immediately on promotion date. The Committee subsequently approved an annual review increase to base salary for Mr. Raun by 2%, which increase was effective April 1, 2012.In 2013, based on the review described above, the Committee increased the base salaries relative to 2012 salaries for each named executive officers, except for Mr. Raun, by 3%, which increase was effective April 1, 2013.On December 21, 2013, Mr. Raun was appointed President and Chief Executive Officer.Based upon the appointment, the Committee increased Mr. Raun’s salary to $350,000 effective January 1, 2013. Variable Compensation Purpose of Variable Compensation Plans Our executive variable compensation plans are intended to motivate and reward long-term individual performance by our named executive officers. In keeping with our pay-for-performance philosophy, variable compensation is designed to be a substantial portion of each named executive officer's total compensation. The variable compensation an executive officer actually receives depends on corporate financial results for the year and the executive's individual performance during the year. 8 The payment schedule for any variable compensation earned is also intended to add a retention element to this otherwise annual compensation program. For the named executive officers under the 2012 variable compensation plan, 100% of the first $1,200,000 of the potential amounts allocated to them would vest on January 1, 2013, and be paid on the last business day in January 2013. Amounts so allocated in excess of $1,200,000 would be payable such that 60% of the amount in excess of $1,200,000 would also vest on January 1, 2013 and be paid on the last business day in January 2013, 20% of the amount in excess of $1,200,000 would vest on January 1, 2014 and be paid on the last business day in January, 2014, and 20% of the amount in excess of $1,200,000 would vest on January 1, 2015 and be paid to the Participants on the last business day in January 2015. The same payment schedule would also apply to the 2013 variable compensation plan, with each applicable date above moved forward one year. Because variable compensation is earned primarily by actual financial performance, we report variable compensation, if any, earned for a given year in full under the column for "Non-Equity Incentive Plan" in the Summary Compensation Table. 2012 Variable Compensation Plan On April 2, 2012, the Compensation Committee approved the 2012 Variable Compensation Plan effective for 2012. For each of the named executive officers, a variable compensation target was established. The target variable awards ranged from 75% to 100% of an executive's base salary and the maximum variable award that could be earned was two (2) times the variable compensation target unless the Committee, in its sole discretion, decided to permit a higher variable compensation amount based on the performance and condition of our business. The target percentages for 2012 were determined as follows: Name Target Percentage Basis for Target Percentages Mr. Raun 90% Reflects promotion to General Manager Mr. Whipple 90% Unchanged since 2010 Mr. Schaeffer 75% Unchanged since 2010 Mr. Meduri 75% Unchanged since 2010 Mr. Grubisich 75% Unchanged since 2010 The target variable compensation for an executive is tied to five (5) segments: revenue (20%), gross margin (20%), non-­GAAP spending (20%), performance to group or functional goals (20%) and performance to personal objectives (20%). An executive cannot receive more than 100% of their target variable compensation for group or personal objectives and cannot receive more than 200% of their target variable compensation for any reason. The financial operating objectives are as follows: · The Company must have positive non-GAAP net income before any of the following operating metrics-based elements would apply. Non-GAAP operating income excludes share-based compensation, including ESOP (as defined below) expenses, acquisition-related charges, restructuring charges, amortization of acquired intangibles and impairment charges. · 2012 published non-GAAP operating income was $5.2 million (which figure excludes share-based compensation, including ESOP expenses, acquisition, restructuring and impairment related charges, amortization of acquired intangibles and discontinued operations). · Revenue - For each percent that revenues are above or below the annual operating plan of $123.5 million, an executive's revenue-related variable compensation target will be increased or reduced by ten (10) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. 9 · Non-GAAP revenues were $107.2 million, which consisted of reported revenues from continuing operations of $100.2 million, revenues from discontinued operations of $3.0 million and IP revenue of $4.0 million from the license agreement with Entropic accounted for as part of the gain from sale of the PHY business, and were below the minimum threshold of $111.2 million and therefore, no variable compensation was attained for the revenue portion of the financial metrics for 2012.Revenue from discontinued operations and the license revenue from the Entropic agreement were included in calculation of revenue attainment as these items were included in the annual operating plan used to set the financial metrics. · Gross Margin - For each percentage point that gross margin is above or below the annual operating plan of 56.3%, an executive's gross margin-related variable compensation target will be increased or reduced by forty (40) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. · Non-GAAP gross margin was 59.1%, which included revenue and gross profit from continuing operations, discontinued operations and the license agreement with Entropic, which was accounted for as part of the gain from sale of the PHY business.Revenue and gross profit from discontinued operations and the license revenue from the Entropic agreement were included in calculation of gross margin attainment as these items were included in the annual operating plan used to set the financial metrics. · Non-GAAP Spending - For each percent that non-GAAP spending is above or below the annual operating plan of $70.0 million, an executive's revenue-related variable compensation target will be reduced or increased by twenty (20) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. Non-GAAP spending excludes share-based compensation, including ESOP (as defined below) expenses, acquisition-related charges, restructuring charges, amortization of acquired intangibles and impairment charges. · Non-GAAP spending was $67.7 million, which consisted of reported non-GAAP operating expense of $53.7 million and non-GAAP spending for discontinued operations of $14.0 million.Reported non-GAAP operating expense excludes share-based compensation, including ESOP (as defined below) expenses, acquisition-related charges, restructuring charges, amortization of acquired intangibles, impairment charges and expenses from discontinued operations.The discontinued operations expenses were added back to the reported non-GAAP operating expense for the calculation of non-GAAP spending attainment as these costs were included in the annual operating plan used to set the financial metrics. · Group goals (20% Weight): Each functional group had measurable objectives for the year, some predetermined at the beginning of the year and some adjusted due to the activities associated with divestitures and the then pending IDT merger which was subsequently terminated.If a functional group met all of their objectives, the executive officer within the functional group earned the full 20% of their variable compensation target. In cases where an executive officer did not achieve one (1) or more objectives, they only received credit for the objectives achieved. An executive could not receive more than 100% of their target variable compensation for personal objectives and could not receive more than 200% of their target variable compensation in any event. o Group goals for 2012 were: § Mr. Raun / Marketing & Business Development: · Achieve PCIe design win plan · Sign tier 1 28n LOM partner · Obtain production qualification for DSWM Bx · Divest PHY business · Drive business and support IDT acquisition · Close HSR process with positive outcome § Mr. Whipple / Finance and Administration · Maintain IT performance equivalency in key centers 10 · Establish and roll-out corporate and technical training programs · Implement Oracle system enhancements · Divest PHY business · Drive business and support IDT acquisition · Close HSR process with positive outcome § Mr. Schaeffer / Sales · Achieve PCIe design win plan · Sign tier 1 28n LOM partner · Obtain production qualification for DSWM Bx · Drive business and support IDT acquisition § Mr. Grubisich / Operations · Bring final Draco product to production · Bring ExpressNIC to production · Sample ExpressFabric to customers · Achieve cost reduction goals · Release Networking Bx PHY into full production · Obtain production qualification for DSWM Bx · Drive business and support IDT acquisition § Mr. Meduri / Engineering · Bring final Draco product to production · TapeoutPCIe Capella2 · Bring ExpressNIC to production · Sample ExpressFabric to customers · Sample NIC, OFED software stacks · Drive business and support IDT acquisition · Individual Objectives (20% Weight): Each executive officer had measurable objectives for the year, some predetermined at the beginning of the year and some adjusted due to the activities associated with divestitures and the then pending IDT merger which was subsequently terminated.If an executive officer met all of their objectives, they earned the full 20% of their variable compensation target. In cases where an executive officer did not achieve one (1) or more objectives, they only received credit for the objectives achieved. An executive could not receive more than 100% of their target variable compensation for personal objectives and could not receive more than 200% of their target variable compensation in any event. o Individual objectives for 2012 were: § Mr. Raun: · Achieve design win record for 2012 · Achieve first year production revenue record for Draco · Divest PHY business · Drive closure of IDT acquisition · Drive HSR activity § Mr. Whipple: · Maintain SEC compliance · Communicate with investors and increase shareholder value · Defend against patent litigation · Efficiently procure corporate insurance renewals · Recruit, retain or outplace Company employees · Drive closure of IDT transaction and PHY divestitures § Mr. Schaeffer · Win PCIe Gen3 switch platforms 11 · Win all dual/quad GPU motherboard platforms · Achieve record design wins · Convert 40nm A3 customers to Bx · Win 40nm platforms at strategic accounts · Position Capella2 to win data center / cloud computing applications · Achieve greater than 70% share of SSD market · Win volume Mira designs § Mr. Grubisich · Bring final Draco product to production · Initialsamples in house of all Capella devices · Meet or beat budget each quarter · Achieve cost reduction goals · Release Networking Bx PHY into full production · Obtain production qualification for DSWM Bx § Mr. Meduri · Bring final Draco product to production · Sample PCIe Capella 1 · Tapeout PCIe Capella 2 · Bring ExpressNIC to production · Sample ExpressFabric · Sample NIC, OFED software stacks Following the end of 2012, the Committee evaluated the actual financial, group and individual results against the pre-determined and adjusted objectives set in connection with the 2012 Variable Compensation Plan to determine variable compensation awards for our named executive officers.The attainment and payout for the named executive officers were as follows: Attainment Name Position Target ($) Adjusted Target ($) Maximum Payout ($) Revenue Gross Margin Spending Group Goals Individual Objectives Total Payout ($) David K. Raun % Arthur O. Whipple % Gene Schaeffer % Michael Grubisich % Vijay Meduri % 2013 Variable Compensation Plan On January 24, 2013, the Compensation Committee approved the 2013 Variable Compensation Plan effective for 2013. Under the 2013 plan, each named executive officer has a target variable compensation expressed as a percentage of their base salary.At 100% of the target, the variable compensation award ranges from 75% to 100% of an executive's base salary. The target percentages for 2013 for continuing named executive officers were determined as follows: Name Target Percentage Basis for Target Percentages Mr. Raun 100% Reflects appointment as CEO Mr. Whipple 90% Unchanged since 2010 Mr. Schaeffer 75% Unchanged since 2010 Mr. Meduri 75% Unchanged since 2010 Mr. Grubisich 75% Unchanged since 2010 12 The target variable compensation for an executive is tied to five (5) segments: revenue (20%), gross margin (20%), non-­GAAP spending (20%), performance to group and or functional goals (20%) and performance to personal objectives (20%). An executive cannot receive more than 100% of their target variable compensation for group or personal objectives and cannot receive more than 200% of their target variable compensation for any reason. The financial operating objectives are as follows: · The Company must have positive non-GAAP net income before any of the following operating metrics-based elements would apply. Non-GAAP operating income excludes share-based compensation, including ESOP (as defined below) expenses, acquisition-related charges, restructuring charges, amortization of acquired intangibles, impairment charges and discontinued operations. · Revenue - For each percent that revenues are above or below the annual operating plan, an executive's revenue-related variable compensation target will be increased or reduced by ten (10) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. · Gross Margin - For each percentage point that gross margin is above or below the annual operating plan, an executive's gross margin-related variable compensation target will be increased or reduced by forty (40) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. · Non-GAAP Spending - For each percent that non-GAAP spending is above or below the annual operating plan, an executive's revenue-related variable compensation target will be reduced or increased by twenty (20) percent. The amount cannot be less than zero and is subject to the aggregate limitation in Section 3 of the plan, such that an executive’s total variable compensation cannot exceed more than 200% of that executive’s position target. Non-GAAP spending excludes share-based compensation, including ESOP (as defined below) expenses, acquisition-related charges, restructuring charges, amortization of acquired intangibles and impairment charges. The reason for the mix of financial and individual objectives is to recognize that we must improve our short-term financial performance while at the same time we must also invest in new products and organizational improvements that will lead to long-term revenue growth and financial stability. We consider revenue, gross margins and expenditures as key objectives in the variable compensation plan because we believe top line growth and profitable operations are equally necessary to support and increase stockholder value. We also consider individual objectives to be key to our long-term growth and success as we believe that successful execution of these key objectives ultimately drives overall corporate goals. The goals are meant to be attainable but challenging. The goals are limited to 100% achievement. Stock Options We have made annual stock option grants to our executive officers that have been intended as a long-term incentive component to the compensation program that achieves potential value only to the extent the officer meets the vesting requirements based on continued service to PLX and to the extent that our stock price following exercise and upon ultimate sale of option shares exceeds the applicable exercise price. We also believe that granting stock options helps align the interests of our executive officers with the interests of our stockholders because the value of the options is tied to the increase in market price of our stock above the applicable exercise prices. We have made most equity grants on an annual basis in connection with the annual performance review and compensation adjustment cycle. In general, 1/4 of the option shares vest 12 months from the date of grant, and 1/48 of the remaining shares vest monthly thereafter, based on continued service. For all employees including executive officers, PLX only grants equity awards on the first business day of a month. The exercise price of all stock options is set at the closing price of our common stock on NASDAQ on the grant date. The Compensation Committee determines the number of shares underlying stock option grants to our executive officers based upon prior performance of the officer, the importance of retaining the officer’s services and the potential for the officer’s performance to help PLX achieve long term corporate performance goals. The Committee also considers each officer’s PLX stock ownership. However, there is no set formula that determines the number of option shares for any given officer. Factors considered when options are granted include the executive’s attainment of internal goals, the executive’s operating performance, the competitive environment for the executive’s skills and other factors specific to a particular individual. 13 During 2012, PLX employees, including executives received stock options to purchase an aggregate of 1,066,000 shares of our common stock. The six individuals serving as named executive officers during all, or a portion of, 2012 received stock options to acquire an aggregate of 425,000 shares or 40% of the total options granted in 2012. The following table summarizes the 2012 option grants to the listed individuals and the basis for determining the number of shares underlying each grant (additional information concerning these grants is set forth below in the Grants of Plan-Based Awards During 2012 table): # of Shares Underlying Name 2012 Option Grants Basis for the # of Shares Mr. Raun Promotion, performance to 2011 objectives, Radford and perceived employee value in 4+ years Mr. Whipple Performance to 2011 objectives, Radford and perceived employee value in 4+ years Mr. Schaeffer Performance to 2011 objectives, Radford and perceived employee value in 4+ years Mr. Grubisich Performance to 2011 objectives, Radford and perceived employee value in 4+ years Mr. Meduri Performance to 2011 objectives, Radford and perceived employee value in 4+ years Former officer Mr. Schmitt Performance to 2011 objectives, Radford and perceived employee value in 4+ years Restricted Stock In connection with the then pending merger with Integrated Device Technology, Inc. in 2012 (which agreement was later terminated), the Compensation Committee approved restricted stock unit grants (RSU’s) as a retention mechanism to help retain executives and employees during the merger transaction.PLX employees, including executives, received 301,000 RSU’s.The six individuals serving as named executive officers during all, or a portion of, 2012 received an aggregate of 28,000 RSU’s, or 9% of total RSU’s granted in 2012. Generally Available Benefit Programs In 2012, the executive officers were eligible to receive health care coverage that is generally available to other regular full-time PLX employees. We maintain a tax-qualified 401(k) plan, which provides for broad-based employee participation. Under the 401(k) plan, all PLX employees are eligible to receive matching contributions from PLX. On February 1, 2009, PLX suspended the matching contributions due to the then current economic conditions.The matching contributions from PLX were then reinstated on July 1, 2010. The matching contribution is (1) $0.50 per dollar contributed by the employee, (2) limited to the first 6% of each participant’s pretax base compensation and (3) calculated and paid on a pay period basis subject to applicable federal limits. 14 Effective as of January 1, 2009, the Company established the PLX Technology, Inc. Employee Stock Ownership Plan (the “ESOP”). The ESOP is a tax-qualified defined contribution retirement plan that is non-contributory.PLX regular employees (other than nonresident aliens with no U.S.-source income, employees covered by a collective bargaining agreement, leased employees and employees of a non-participating subsidiary of PLX) who are at least 18 years old and have worked for PLX for at least 12 consecutive month are eligible to participate in the ESOP.The Company makes a cash contribution equal to a percentage of eligible compensation that is determined annually by the Board of Directors. Eligible compensation is limited to $150,000.The contributions are used to purchase common stock of the Company. Since the adoption of the ESOP through the end of April 2012, the Company made annual contributions of 2% of each employee's eligible compensation up to a maximum of $3,000 for any single employee(2% of$150,000 of eligible compensation).In connection with Merger Agreement between PLX and IDT, the contributions were suspended and have not yet resumed.Eligible participants received a share allocation at the end of the plan year based on the contributions plus an additional allocation for forfeitures that occurred during the plan year.The shares and forfeitures are allocated to each ESOP participant who is employed on the last day of the ESOP Plan Year (December 31) in the same proportion that the compensation (up to the $150,000 limit) of each ESOP participant bears to the eligible compensation of all ESOP participants. We also offer other benefits to the executive officers under our standard benefit programs that provide for broad-based employee participation, including medical, dental and vision insurance, short and long-term disability insurance, life and accidental death and dismemberment insurance, health and dependent care flexible spending accounts, and educational expense reimbursement of up to $5,000 per year. Except as summarized above, we do not offer other perquisites or personal benefits to our executive officers. Severance and Change in Control Arrangements Our executive officers do not have employment agreements. Our executive officers serve at the will of the Board.Prior to April 29, 2012, our executive officers did not have severance or change-of-control arrangements with PLX. On April 29, 2012, the Compensation Committee of the Board approved the PLX Severance Plan for Executive Management.See “Potential Payments Upon Termination or Change-in-Control”. Tax and Accounting Considerations Accounting for Variable Compensation Plans – We accrue for our variable compensation plans on a straight-line basis in accordance to the payment time-table. For example, under the 2010 Plan, the aggregate amount of variable compensation pool that was earned was $1.38 million. Of the $1.38 million, $1.3 million was fully accrued by December 2010. The next $40 thousand was fully accrued by January 2012 and the final $40 thousand will be fully accrued by January 2013. Under the 2012 Plan, the aggregate of variable compensation pool that was earned by the named executive officers was $939,000, all of which was accrued by December 31, 2012. Accounting for Stock Options – We account for share-based payments from our Stock Option Plans in accordance with the requirements of FASB ASC Topic 718. Deductibility of Executive Compensation – Section 162(m) of the Internal Revenue Code of 1986, as amended, or the code, generally disallows a tax deduction to public companies for compensation in excess of $1million paid to certain of our executive officers. Qualifying performance-based compensation will not be subject to the deduction limitation if certain requirements are met. We periodically review the potential consequences of Section 162(m) and may structure the performance-based portion of our executive compensation to comply with certain exemptions in Section 162(m). However, in our judgment, we may authorize compensation payments that do not comply with the exemptions in Section 162(m). Compensation Committee Report This report is not deemed to be soliciting material, filed with the SEC, or subject to the liabilities of Section18 of the Securities Exchange Act of 1934, except to the extent that PLX specifically incorporates it by reference into a document filed with the SEC. 15 The Compensation Committee reviewed and discussed the above Compensation Discussion and Analysis (CD&A) with the Company’s management. Based on the review and discussions, the Compensation Committee recommended to the Company’s Board of Directors that the CD&A be included in this proxy statement. MEMBERS OF THE COMPENSATION COMMITTEE John H. Hart, Chairman D. James Guzy 16 Summary Compensation Table The following table summarizes compensation information for our named executive officers (“NEOs”) for the years ended December 31, 2012, 2011 and 2010. Name and Principal Position Year Salary ($)(1) Option Awards ($)(2) Restricted Stock Awards ($)(3) Non-Equity Incentive Plan Compensation ($)(4) All Other Compensation ($)(5) Total ($) David K. Raun, President and Chief Executive Officer - - - Arthur O. Whipple, Chief Financial Officer - - - Gene Schaeffer, VP of Worldwide Sales - - - Michael Grubisich, VP Operations - - - Vijay Meduri, VP Engineering - - - Former Officer Ralph Schmitt, President and Chief Executive Officer - Effective October 9, 2012, Mr. Schmitt resigned as President and Chief Executive Officer.Mr. Raun was appointed Interim President and Chief Executive Officer and on December 21, 2012, was appointed President and Chief Executive Officer, and Director. These dollar amounts reflect the aggregate grant date fair value of option awards in the years indicated in accordance with FASB ASC Topic 718.Therefore, these amounts do not represent payments actually received by the officers.The actual value, if any, that an NEO may realize from a stock option is contingent upon the satisfaction of the conditions to vesting in the option and upon the excess of the market price of the Company’s common stock over exercise price, if any, on the date of exercise and there is no assurance that the value, if any, eventually realized by the NEO will correspond to the amount reported. The assumptions used to calculate the value of the awards are set forth in Note 2 of the Notes to Consolidated Financial Statements in our Form 10-K for the year ended December 31, 2012. These dollar amounts reflect the aggregate grant date fair value of restricted stock unit (RSU) awards in the years indicated in accordance with FASB ASC Topic 718.Therefore, these amounts do not represent payments actually received by the officers.The actual value that an NEO may realize from an RSU is contingent upon the satisfaction of the conditions to vesting in the RSU and the market price of the Company’s common stock on the date of release and there is no assurance that the value eventually realized by the NEO will correspond to the amount reported. 17 The assumptions used to calculate the value of the awards are set forth in Note 2 of the Notes to Consolidated Financial Statements in our Form 10-K for the year ended December 31, 2012. The dollar amounts in 2012 and 2010 represent compensation earned under the 2012 and 2010 Variable Compensation Plans, respectively.No variable compensation was earned under the 2011 Variable Compensation Plan. For the 2010 variable compensation earned, $1.3 million of the aggregate $1.38 million was paid out on January 31, 2011. The remaining $80 thousand was deferred in which 50% of the deferral was paid out on January31, 2012 and the final 50% was paid on January31, 2013 for all officers except Mr. Schmitt. The final payout of $7,541 which was deferred until January 31, 2013 for Mr. Schmitt was forfeited as he was not entitled to receive any remaining unpaid bonus otherwise payable after his resignation Represents matching contributions under the Company 401(k) plan and the Company’s cash contribution under the ESOP Plan.The matching contribution for the Company 401(k) plan was suspended as of February 1, 2009 and reinstated effective July 1, 2010.The ESOP plan requires that an employee must have at least twelve consecutive months of service to be eligible under the plan. Grants of Plan-Based Awards During 2012 The following table shows all plan-based awards that PLX granted to the named executive officers during 2012. The equity awards are also reported in the Outstanding Equity Awards table. Name Grant Date Approval Date Estimated Future Payouts Under Non-Equity Incentive Plan Awards (1) All Other Option Awards: Number of Securities Underlying Options (#) (2) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards ($) All Other Restricted StockAward: Number of Securities Underlying Awards (#) (3) Grant Date Fair Value of Stock and Option Awards ($) Threshold Target Maximum David K. Raun 4/2/2012 4/2/2012 - 4/2/2012 4/2/2012 - 8/1/2012 8/1/2012 - 0 - Arthur O. Whipple 4/2/2012 4/2/2012 - 0 - Gene Schaeffer 4/2/2012 4/2/2012 - 0 - Michael Grubisich 4/2/2012 4/2/2012 - 0 - Vijay Meduri 4/2/2012 4/2/2012 - 0 - Former Officer Ralph H. Schmitt 6/1/2011 6/1/2011 - 0 - The amounts shown represented potential cash payouts under the 2012 Variable Compensation Plan adopted April 2, 2012, effective for 2012.Under this plan, the target metrics for the 2012 variable compensation calculations are based on financial and individual objectives. Each named executive officer’s variable compensation amount is based upon attainment of our 2012 Annual Operating Plan GAAP operating income, annual revenue plan and the achievement of group or functional goals and individual objectives. The amounts that can be received under the plan range from $0, as set forth in the "Threshold" column, to the amounts set forth in the "Maximum" column.For the actual cash awards under the 2012 Variable Compensation Plan, see the amounts reported in the “Non-Equity Incentive Plan” column of the Summary Compensation Table above. Additional information concerning the Non-Equity Incentive Plan is provided under “Compensation Discussion and Analysis.” 18 These are nonqualified stock options granted under our 2008 Equity Incentive Plan that vest over four years, to the extent of 1/4th of the underlying shares vesting on the first anniversary of the grant date, with 1/48th of the underlying shares vesting monthly thereafter, assuming continued service through the respective vesting dates. The exercise price of each option set forth above was the closing price of our stock on NASDAQ on the grant date. These are restricted stock units granted under our 2008 Equity Incentive Plan that vested on February 28, 2013. 19 Outstanding Equity Awards at December 31, 2012 The following table shows all outstanding equity awards held by the named executive officers at December31, 2012: Name Grant Date (1) Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date David K. Raun 2/1/2008 - 2/1/2015 3/2/2009 3/2/2016 7/1/2009 7/1/2016 3/1/2010 3/1/2017 3/1/2011 3/1/2018 4/2/2012 - 4/2/2019 4/2/2012 - 4/2/2019 Arthur O. Whipple 3/2/2009 3/2/2016 7/1/2009 7/1/2016 3/1/2010 3/1/2017 3/1/2011 3/1/2018 4/2/2012 - 4/2/2019 Gene Schaeffer 3/2/2009 3/2/2016 7/1/2009 7/1/2016 3/1/2010 3/1/2017 3/1/2011 3/1/2018 4/2/2012 - 4/2/2019 Mike Grubisich 5/1/2007 0 5/1/2014 2/1/2008 0 2/1/2015 10/1/2008 0 10/1/2015 3/2/2009 3/2/2016 7/1/2009 7/1/2016 3/1/2010 3/1/2017 3/1/2011 3/1/2018 4/2/2012 - 4/2/2019 Vijay Meduri 2/2/2004 0 2/2/2014 11/1/2004 0 11/1/2014 2/1/2006 0 2/1/2013 2/1/2007 0 2/1/2014 2/1/2008 0 2/1/2015 10/1/2008 0 10/1/2015 3/2/2009 3/2/2016 7/1/2009 7/1/2016 3/1/2010 3/1/2017 3/1/2011 3/1/2018 4/2/2012 - 4/2/2019 20 These options vest over 4 years following the grant date if the individual continues to be employed at the vesting dates, to the extent of 1/4th of the option shares at the end of 12 months after the grant date and thereafter at the rate of 1/48th of the option shares per month, assuming continued service through applicable vesting dates. As indicated in the first two tables above, the named executive officers received awards of RSUs in 2012 that were outstanding at December 31, 2012, but fully vested on February 28, 2013.Each of Messrs. Raun, Whipple, and Meduri received an award for 6,000 shares which had a market value of $21,780 at December 31, 2012, and each ofMessrs. Schaeffer and Grubisich received an award for 5,000 which had a market value of $18,150 at December 31, 2012 (such value being measured, in accordance with SEC rules, by the closing price of our stock on December 31, 2012, of $3.63). Option Exercises During 2012 During 2012, Vijay Meduri exercised 11,500 options which were expiring in 2012 and realized $12,436 in value on exercise based on the difference between the market value and the exercise price. Potential Payments Upon Change-in-Control and Termination The PLX executive officers do not have employment agreements, and serve at the will of the PLX Board of Directors. On April29, 2012, the Compensation Committee of the PLX Board of Directors approved the PLX Severance Plan for Executive Management (the “PLX Severance Plan”). The PLX Severance Plan is intended to secure the continued services, dedication, and objectivity of the executive officers without concern as to whether the officers or employees might be hindered or distracted by personal uncertainties and risks in connection with a change of control of PLX. Benefits are payable to the executive officers under the PLX Severance Plan under “double trigger” conditions if (1)there is a change in control of PLX and (2)within two (2) years after the change in control (plus any applicable cure period) (the “Termination Period”), the participant’s employment is terminated (a)by the participant’s employer other than for Cause, or (b)by the participant for Good Reason, as these various terms are defined in the PLX Severance Plan (a “Qualifying Termination”). The benefits so payable consist of the following (in addition to amounts accrued but unpaid at the time of termination and payable by law or pursuant to applicable documents): · a single lump sum payment equal to (a)100% of each participant’s annual base salary (150% for the chief executive officer), plus (b)a prorated portion of each participant’s target variable cash compensation opportunity (“bonus”) for the annual performance period then in effect; · twelve (12) months of premiums of the participant’s medical, dental, and vision benefits (eighteen (18) months for the chief executive officer); · twenty-four (24) months of accelerated vesting of equity awards that are assumed in connection with the change in control; provided that awards not assumed in the change in control are entitled to 100% accelerated vesting if so provided in the applicable equity compensation plan. The foregoing amounts are reduced by any other severance payments the executive officers are entitled to receive. Among other definitions, the PLX Severance Plan includes the following definitions: · “Company” means PLX Technology Inc., a Delaware corporation, and any successor (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business and/or assets of the Company, by operation of law, or otherwise. 21 · “Cause” means (1)the willful and deliberate failure by a participant to perform his or her duties and responsibilities (other than as a result of incapacity due to physical or mental illness) which is not remedied in a reasonable period of time after receipt of written notice from the Company specifying such failure, (2)willful misconduct by a participant which is demonstrably and materially injurious to the business or reputation of the Company, or (3)a participant’s conviction of, or plea of guilty or nolo contendere to, a felony or other crime involving moral turpitude.The Company must notify such participant that it believes “Cause” has occurred within ninety (90)days of its knowledge of the event or condition constituting Cause or such event or condition shall not constitute Cause hereunder. · “Effective Date” means the date on which the change of control is consummated. · “Good Reason” means the occurrence of any of the following which occurs during the Termination Period without the participant’s express written consent: (i)material diminution in the participant’s authority, duties or responsibilities, causing the participant’s position to be of materially lesser rank or responsibility within the Company (including, without limitation, in the case of a participant who reports directly to the Chief Executive Officer of the Company immediately prior to the Effective Date, if, after the Effective Date, the participant no longer reports directly to the Chief Executive Officer of a public company); (ii)a material decrease in the participant’s Base Salary or(iii) therelocation of the participant’s principal location of work to a location that is in excess of thirty-five (35) miles from such location immediately prior to the Effective Date. o A participant’s Qualifying Termination shall not be considered to be for Good Reason unless (A)within ninety (90)days after the initial existence of the applicable event or condition that is purported to give rise to a basis for termination for Good Reason, the participant provides written notice of the existence of such event or condition to the Company, (B)such event or condition is not cured within thirty (30)days after the date of the written notice from the participant to the Company, and (C)the participant terminates employment no later than thirty (30)days after the expiration of the applicable cure period. Benefits are subject to withholding and other potential requirements of applicable income tax law. Participants are not entitled to any tax “gross up” in respect of excise taxes, if any, that might arise under the “golden parachute” sections of the federal income tax law (Section 280G of the Code), and may be subject to a reduction in benefits if any such excise tax were applicable and the reduced benefit would maximize the after-tax payment to the participant. The following table shows the hypothetical amounts of cash severance payments and benefits and the value of accelerated vesting of stock options for each of the named executive officers (other than Mr. Schmitt who has resigned as CEO and is not entitled to any benefits under the PLX Severance Plan) under the PLX Severance Plan had a change in control of the Company occurred on December 31, 2012, with a price per share equal to $3.63, the closing market price as of that date, and each executive officer’s employment was terminated without Cause or for Good Reason immediately thereafter (based on salary and other compensation arrangements in effect on April 15, 2013). Hypothetical Cash Severance Payment in respect of Salary and Bonus ($) Hypothetical Value of Benefits ($) Hypothetical "Spread" of Accelerated Vesting of Options in Change in Contol ($) Total Hypothetical Severance Benefits ($) NAMED EXECUTIVE OFFICERS David K. Raun $ $ $
